Citation Nr: 1453565	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation for post traumatic stress disorder (PTSD) with dysthymia in excess of 30 percent prior to January 10, 2007, and in excess of 50 percent from January 10, 2007 to January 30, 2013.  

2.  Entitlement to an effective date earlier than June 24, 2010 for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1949 to December 1969.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a November 2006 RO decision that denied, in part, an increase in the 30 percent evaluation then assigned for PTSD.  By rating action in May 2010, the RO granted an increased rating to 50 percent; effective from January 10, 2007.  By rating action in January 2011, the RO granted entitlement to TDIU; effective from June 24, 2010.  

In August 2013, the Board, in part, continued the 30 and 50 percent evaluations for PTSD with dysthymia from the effective dates assigned and granted an increased rating to 70 percent from January 31, 2013, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 joint motion for remand (JMR), the Court vacated, in part, the August 2013 Board decision with respect to the 30 and 50 percent evaluations assigned for PTSD with dysthymia, and the effective date assigned for TDIU, and remanded the matter for compliance with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  From March 27, 2006 to January 30, 2013, the Veteran's symptoms for PTSD with dysthymia more nearly approximated the degree of occupational and social impairment contemplated by a 50 percent scheduler rating, and no higher.  

2.  A formal claim for TDIU was received from the Veteran on June 24, 2010.  

3.  The Veteran has one year of college education, owned and operated his own business for some 25 years, and last worked as a fire/burglar alarm installer retiring in 2002, at age 71, due to nonservice-connected disabilities.  

4.  The Veteran's service-connected disabilities prior to June 2010, included PTSD, rated 50 percent disabling, bilateral sensorineural hearing loss and diabetes mellitus; each rated 20 percent disabling, diabetic neuropathy of the right and left lower extremity, tinnitus and headaches, each rated 10 percent disabling, and a shell fragment wound scar and mole scar on the face, each rated noncompensably disabling.  The combined rating prior to June 2010 was 90 percent.  

5.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment prior to June 24, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent, and no higher, for PTSD with dysthymia from March 27, 2006 to January 30, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156(b), 3.159, 4.1-4.14, 4.130, Part 4, Diagnostic Codes 9411-9440 (2014).  

2.  An effective date earlier than June 24, 2010, for entitlement to TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5102, 5103A, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.159, 3.400(o)(2), 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2006 (PTSD) and August 2010 (TDIU).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

Factual Background

Historically, service connection was established for PTSD by the RO in June 2003, and a 30 percent evaluation was assigned; effective from January 30, 2003, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  By rating action in November 2004, the RO denied an increased rating for PTSD.  The Veteran and his representative were notified of the decision and did not appeal.  

A claim for an increased rating for PTSD was received from the Veteran on March 27, 2006.  By rating action in November 2006, the RO denied an increased rating and the Veteran subsequently perfected an appeal from this rating decision.  By rating action in May 2010, the RO granted an increased rating to 50 percent; effective from January 10, 2007.  

By rating action in January 2011, the RO granted entitlement to TDIU; effective from June 24, 2010, the date of receipt of the Veteran's formal claim for TDIU.  

In August 2013, the Board continued the 30 and 50 percent evaluation assigned for PTSD with dysthymia from the effective dates assigned, and granted an increased rating to 70 percent; effective from January 31, 2013, and the Veteran appealed that decision to the Court.  Pursuant to an August 2014 JMR, the Court vacated, in part, the August 2013 Board decision with respect to the 30 and 50 percent evaluations, and the effective date assigned for TDIU.  

Thus, the questions to be addressed in this decision are: whether the Veteran is entitled to an evaluation in excess of 30 percent prior to January 10, 2007, and to an evaluation in excess of 50 percent from January 10, 2007 to January 30, 2013, and whether he is entitled to an effective date for TDIU earlier than June 24, 2010.  

The pertinent evidence of record includes VA psychiatric examinations in August 2007, April 2010 and September 2013, and numerous VA outpatient notes from 2004 to 2013.  

VA outpatient notes during the one year period prior to his claim for increase in March 2006, did not show any treatment for PTSD or any other psychiatric problems since the October 2004 VA psychiatric examination.  

VA outpatient notes showed that the Veteran was referred to the mental health clinic for evaluation and treatment for depression in April 2006.  The report noted that the Veteran was in group therapy several years earlier, but didn't follow through and that his symptoms have worsened.  The Veteran reported nightmares every night, low energy, anhedonia, feelings of worthlessness and hopelessness, intrusive thoughts hypervigilance and sadness.  The Veteran was appropriately dressed and neatly groomed, and made good eye contact.  He was cooperative, his speech was within normal limits, and there was no evidence of suicidal or homicidal ideations, delusions or hallucinations.  His mood was depressed and euthymic, his thought process was logical, coherent and cohesive, and his insight, judgment and content were intact.  The Veteran's complaints and the mental status findings were essentially the same when seen in June and December 2006.  

The evidence showed that the Veteran underwent left total hip replacement in September 2006, and that when seen on follow-up in January 2007, reported that he was doing well, was pain free, and had resumed his normal routine activities.  He also inquired whether he could resume downhill skiing next year.  When seen in February 2007, the Veteran reported that he was not sleeping well and was feeling down in the morning.  He said that was sleeping in another room now because he was afraid that he might hurt his wife during one of his nightmares.  He sometimes thinks that he would like to die and wondered what the world would be like without him, but had no plan or intent.  On examination, the Veteran was well oriented and his thought and speech were well organized, coherent, fluent and appropriate.  The Veteran indicated that he was interested in PTSD group therapy and was referred to the mental health clinic.  

When seen at the mental health clinic the following week (February 14, 2007), the Veteran reported that he was doing "OK" and that he enjoyed the PTSD group meeting he attended the previous day.  When seen in March 2007, the Veteran reported that he was sleeping better and felt rested in the daytime, and did not need to take a nap in the afternoon.  He said that his nightmares had decreased to two to three times a week.  On mental status examination, the Veteran's appearance, grooming and speech were normal, his thought content was logical and his insight and judgment were good.  His affect and mood was euthymic, his cognitive function was intact and there were no suicidal or homicidal ideations.  The Veteran's complaints and the clinical findings on VA mental health notes from July 2007 to May 2008, were essentially the same.  The Veteran reported that he was still having nightmares and sleeping in another room, but that he was sleeping fairly well and was well rested most of the time.  His mood was good and he denied any anxiety.  The Veteran reported feeling short-tempered and sometimes depressed, but that he was better able to control his words and that he enjoyed his PTSD group.  

When examined by VA in August 2007, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The Veteran reported that things had gotten worse in the past year, more so in the previous three to four months.  When asked what had changed, the Veteran reported that the content of his nightmares had increased, where previously they were focused on fewer traumatic events.  In regard to the frequency of symptoms, however, the Veteran's description was consistent with what he reported in 2004.  The Veteran reported that his sleeping had improved but that the medications did not do anything for his nightmares.  He described the severity of his PTSD symptoms as an 8/10, the same that he reported in 2004, and said that his symptoms had worsened since his retirement four years earlier because he had more free time to think about things.  

The Veteran reported that he had a good relationship with his wife and son, but was primarily a loner.  The Veteran and his wife relocated after he retired and said that the people in his new town were very welcoming and that he interacted with a few of people who shared the same hobbies.  He described his appetite a "too good" because he had gained weight, and said that his sleep was quite good with his current medications and that the frequency of his nightmares had decreased.  He described generally feeling detached from others but enjoyed being with his three grandchildren and doing things with his wife.  Regarding a foreshortened future, the Veteran reported that he did not see much purpose in living anymore but had become more skeptical about whether he wanted to end his life because of his grandchildren, and had no plan or intent for suicide.  The Veteran reported that his concentration was variable and that he was still hypervigilent and had 
startled response.  He enjoys spending time at his brother's farm and collecting radio and tractors, and continued to keep up with routine responsibilities of self-care, normal family role functions and some leisure pursuits.  

On mental status examination, the Veteran was alert and well oriented and his thought processes were linear and goal directed.  There was no evidence of delusions or hallucinations and he was conversant and pleasant throughout the interview.  The Veteran described some ongoing suicidal ideations, but said that it was less prevalent on his mind than previously and described them as fleeting thoughts.  There was no evidence of psychosis, his cognition was intact and his personal hygiene was adequate.  He described some subjective memory complaints, but no significant deficits were noted on examination.  There was no reported history of recurrent panic attacks and no obsessive or ritualistic behavior or impaired impulse control.  The Veteran described his depression as a 5 or 6/10, and his mood as "not bad".  His appetite was good and his energy level was adequate for his age.  The diagnoses included PTSD, chronic, moderate, and dysthymic disorder.  The GAF score for PTSD was 50-55, and for dysthymic was 60-65.  

The examiner commented that the Veteran's description of the severity and frequency of his PTSD symptoms was similar to what he reported on VA examination in 2004, and that he reported some benefit from his participation in group therapy.  The Veteran had some improvement in his depressive symptomatology and reported that his mood was better with medication, and that his appetite and sleep were improved.  He reported that he enjoys watching baseball and doing things with his wife, such as, shopping or taking her gambling and had no problems watching war movies because he knows that it's not real.  The examiner estimated that, overall, there were intermittent periods of inability to perform certain tasks or decrease in overall efficiency, but that generally he was able to function satisfactorily in regard to routine behavior, self-care, and normal conversation.  

VA mental health notes indicated that the Veteran returned for follow-up in April 2010, after a two year absence, and said that he was not doing as well as before largely due to headaches.  He was feeling depressed, short-tempered and having nightmares.  He was fatigued, takes naps felt discouraged and unhappy with life.  Mental status findings showed that his appearance, grooming, cooperation, speech and psychomotor were normal, that thought flow was lucid and thought content logical.  There were no suicidal or homicidal ideations, his affect was euthymic and his mood depressed.  His cognitive function was intact and his insight and judgment were good.  

When examined by VA in April 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical findings on examination.  The examiner noted that the Veteran reported daily frequency of symptoms currently to a mild to moderate severity that can last less than a day, which improved capacity for adjustment during those periods of time.  The Veteran reported thoughts of his military service daily and nightmares close to every night.  He said that his depression was pretty bad, and that he can't see why a person like him lives because it costs so much money and that he was not contributing to society.  The Veteran reported that he used to work 10 to 15 hours a day and was a hard worker, and that he retired in his early 70's.  He was married for 56 years and described a good relationship with his wife, adult son and three grandchildren - one of which lived with him and his wife.  He reported that he has two or three good friends, belongs to two veterans associations, enjoys taking his wife shopping and doing some housework.  He watches TV during the day and takes naps, and denied any history of violence or assaultiveness or any suicide attempts.  The examiner commented that, overall, the Veteran described a stable current psychosocial functional status and that he keeps up with routine responsibilities of self-care and maintained good family role functioning.  Although his physical health was debilitating, his social and interpersonal relationships and recreation and leisure pursuits appeared adequate.  

On mental status examination, the Veteran demonstrated no impairment of thought process or communication, delusions or hallucinations.  His eye contact and interaction was within normal limits and he reported a good history of maintaining minimal personal hygiene and other basic activities of daily living.  Regarding suicidal thoughts, the Veteran reported that they haven't changed, but denied any specific or significant suicidal ideations, plans or intent or homicidal ideations.  He was well oriented, and denied any obsessive or ritualistic behaviors or panic attacks.  The Veteran reported problems with short and long-term memory and said that his depression was worsening, but denied any specific anxiety or impaired impulse control.  His speech was normal in rate and flow, and he reported sleeping four to five hours a night with naps sometimes all day with minimal energy level during the day.  

In assessing his PTSD, the examiner indicated that the Veteran continues to identify behavioral, cognitive, social and affective symptoms, including ongoing intrusive thoughts and nightmares, tries to avoid thinking about his memories, heightened physiological arousal in terms of sleep disturbance, concentration, hypervigilance, and exaggerated startled response daily which were mild to moderate in severity.  The Veteran reported that he thought his PTSD symptoms were getting better and that he looked forward to his PTSD group meetings, but felt that his ongoing non-service connected depression was worsening.  The examiner concluded that the Veteran's service-connected PTSD was slightly improved over the past two to three years and that his GAF score for PTSD improved from the previous 50-55 to a current score of 60, to indicate mild to moderate severity.  However, the Veteran's dysthymic disorder had slightly worsened from a GAF score of 60-65 in August 2007 to a current score of 55, to indicate moderate symptoms.  The Veteran was having more medical and physical problems and has had an increase in his depression, as he struggles with his purpose in life now as a 78-year old retired man.  The examiner noted that the Veteran did not have any other mental disorders.  Regarding occupational and social functioning, the examiner opined that there are signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As to how his PTSD symptoms would affect him at work now, he noted that the Veteran reported "not too much."  He said that he put in a lot of hours, got along well with others and was well liked.  The examiner opined, therefore, that his current mild to moderate PTSD would pose only mild vocational limitations at present.  

On VA scar examination in August 2010, the physician noted that the Veteran reported that he did not believe that he could be gainfully employed now because he gets sweaty and fatigued and had no energy to work, but did not believe that his lower extremity neuropathy limited any vocational activity.  The physician indicated that the Veteran had no vocational limitations from his diabetes, scars or erectile dysfunction and that his headaches might make him miss an occasional day of work, though when he was working, his headaches did not cause him to miss any work.  The physician indicated that the Veteran's work limitations was primarily related to his nonservice-connected disabilities.  

The Veteran's complaints and the clinical findings on VA examination in January 2013, were not significantly different from what he reported on VA examinations in 2007 and 2010, and included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance in motivation and mood, difficulty adapting to stressful circumstances and suicidal ideations.  When asked if things were better or worse since his last examination, the Veteran reported that some things were better and some things were worse.  The Veteran reported that his wife had died, that he had some increased medical issues, and that he continued to have intrusive thoughts and nightmares.  What was better was that he was managing his medications better, having his grand-daughter around for emotional support, and that he finds his PTSD group beneficial.  The diagnoses included PTSD and depressive disorder (previously diagnosed as dysthymic disorder).  The GAF score for PTSD was 62 and for depressive disorder was 55.  

The evidentiary record, including the Veteran's Virtual VA records, showed that he participated in group therapy sessions on a regular basis during the pendency of this appeal.  Those records, however, did not include many clinical findings specific to the Veteran and generally described the subject matters discussed by the group.  The few reports that did include findings specific to the Veteran, were not significantly different from what was described on the VA examinations and other outpatient reports discussed above.  As a detailed discussion of those reports would not provide any additional, pertinent information not already described above, further discussion of the therapy notes would be redundant and serve no useful purpose.  

Analysis

VA regulations provide that when evaluating a mental disorder, the rating agency must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  

In this case, while the evidence showed that the Veteran has been able to control his symptoms with medication over the years, the Board does not discount the effect that his irritability, sleep disturbance and depression have had on his daily life.  Although the more recent medical reports indicated that the Veteran's nightmares have decreased and that his mood had improved somewhat, he continues to experience sleep disturbance and has periods of irritability and mood disturbance which affect his social capacity.  The fact that his current regimen of medications have had a positive effect on his symptoms does not diminish the degree of his psychiatric impairment.  While there was some improvement in the Veteran's PTSD symptoms, the reports indicated that there was a decline in his dysthymic disorder.  Overall, the Veteran's symptomatology and the description of the severity of his psychiatric impairment by various VA examiners were essentially the same during the entirety of this appeal.  

The GAF scores for his PTSD and dysthymic disorder during the pendency of this appeal ranged from 50 to 65.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  The GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  

The material question is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 50 percent or greater prior to January 31, 2013.  38 C.F.R. § 4.130 (2014).  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture during the pendency of this appeal more closely approximated the criteria for a 50 percent schedular rating, and no higher, prior to January 31, 2013.

While the evidence shows reduced reliability and some problems with interpersonal relationships, it does not suggest that his PTSD or dysthymic disorder (now diagnosed as depressive disorder) is of such severity to warrant a rating of 70 percent or higher.  The evidence does not reflect any impairment of thought process or communication or other symptoms, such as, inappropriate behavior, actual danger of hurting himself or others, neglect of personal appearance and hygiene, or an inability to perform the routine activities of daily living.  The Veteran has never displayed any evidence of disorientation, near-continuous panic, periods of violence or any psychotic symptoms and has repeatedly denied any obsessive or ritualistic behavior.  The evidence showed that he has been, at all times, well-oriented and that his thought processes were logical, coherent and goal directed.  While the Veteran indicated on several occasions that he has thought of suicide and what life would be like if he was no longer here, his discussions on this subject were more philosophical musings than true suicidal ideations and he has consistently and repeatedly indicated that he had no plan or intent.  In fact, the Veteran reported that he was less inclined to consider suicide because of his grandchildren.  

In this case, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence to warrant an evaluation in excess of 50 percent at any time prior to Janaury 31, 2013.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's PTSD are unusual or exceptional.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplates the impairment caused by the Veteran's PTSD.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran was granted TDIU by the RO in January 2011; effective from June 24, 2010.  Thus, the question in this case, is whether the Veteran's PTSD prior to June 24, 2010 was of such severity so as to preclude substantially gainful employment.  In this regard, the evidence showed that while the Veteran's symptoms caused some occupational and social impairment over the years, he owned and operated his own burglar and fire alarm company for over 20 years, and sold that business because of nonservice connected physical disabilities.  In fact, the record showed that he worked as an installer for a burglar/fire alarm company after selling his company sometime around 1997, and worked until 2002, when he was forced to retire at age 71, because of nonservice-connected disabilities.  (See VA reports dated in January 2001 and October 2002).  

Moreover, the question of the Veteran's unemployability was specifically addressed by the VA examiner in April 2010.  At that time, the Veteran reported that he did not believe that his psychiatric symptoms would affect his employability, and that he was a hard worker, got along well with others and was well liked.  The examiner opined that the Veteran's transient or mild symptoms would cause a decrease in work efficiency only during periods of significant stress and would pose only mild vocational limitations.  Similarly, the VA examiner in August 2010 opined that the Veteran was not unemployable due to his service-connected diabetes mellitus or neuropathy of the lower extremities, and that his headaches would only cause him to miss an occasional day of work.  

At this point, the Board notes that the Veteran was granted TDIU by the RO in January 2011, based entirely on his service-connected hearing loss, which the RO found would preclude employment in the only vocational training (security field) in which he had previous experience.  While the Board does not attempt to overturn the RO's finding, the fact that the Veteran owned and successfully operated his own security company for some 20 to 25 years suggests that his work experience was more than simple installation of alarms systems.  Rather, it is reasonable to assume that the Veteran accumulated some knowledge in the operations and management of a business, and could offer his services as a business consultant.  The fact that his hearing may disqualify him from working as an installer, does not preclude all forms of employment.  

For the reasons discussed above, the Board finds that the Veteran's service-connected disabilities were not so severe as to preclude substantially gainful employment prior to June 24, 2010, and concludes that an effective date earlier than June 24, 2010 for the award of a TDIU is not warranted.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not warranted.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a 50 percent evaluation, but no higher, for PTSD, from March 27, 2006 to January 30, 2013, is granted, subject to the laws and regulation governing the payment of monetary benefits.

Entitlement to an effective date earlier than June 24, 2010, for the grant of TDIU rating is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


